Citation Nr: 1101872	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected narcolepsy.  

2.  Entitlement to service connection for a psychiatric disorder 
to include as secondary to service-connected disability.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the September 2006 and October 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The record reveals that the Veteran submitted a claim of 
entitlement to service connection for depression; however, the 
Board has recharacterized the issue as entitlement to service 
connection for a psychiatric disorder in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

The Board notes that the Veteran initiated his claim for service 
connection for a psychiatric disorder in December 2007.  The RO 
denied the Veteran's claim in a March 2008 rating decision.  
Within the one year period following the March 2008 rating 
decision, the RO received new evidence pertinent to the Veteran's 
claim.  The RO readjudicated the claim in an October 2008 rating 
decision and the Veteran subsequently submitted a notice of 
disagreement in August 2009, timely with respect to the October 
2008 rating decision.  Therefore, the October 2008 rating 
decision is the rating decision on appeal.  

By way of an October 2010 statement, the Veteran withdrew the 
issues of entitlement to service connection for a deviated 
septum, service connection for headaches, service connection for 
a cavus foot deformity, service connection for a stress fracture 
of the right tibia, and entitlement to a disability rating in 
excess of 10 percent for service-connected shin splints, right 
lower extremity.  38 C.F.R. § 20.204.

A hearing was held on October 25, 2010 in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The issue of entitlement to an earlier effective date for 
the grant of service connection for narcolepsy has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences at least one major episode of narcolepsy 
with cataplexy per month.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for service-
connected narcolepsy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic 
Code 8911.  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In the decision below, the Board has granted the Veteran's claim 
for a higher disability rating of 100 percent for service-
connected narcolepsy and, therefore, regardless of whether the 
duties to notify and assist have been met in this case, no harm 
or prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to an increased disability rating have been complied with, a 
defect, if any, in providing notice and assistance to the Veteran 
was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

LAW AND ANALYSIS

I.	Increased rating for Narcolepsy

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for evaluating the degree of impairment caused by 
narcolepsy is found in the VA Schedule for Rating Disabilities 
under 38 C.F.R. § 4.124a, Diagnostic Code 8108 which provides 
that narcolepsy should be rated under Diagnostic Code 8911, the 
rating for petit mal epilepsy.  Petit mal epilepsy is evaluated 
under the general rating formula for minor seizures.  38 C.F.R. § 
4.124a, Diagnostic Code 8911.  A major seizure is characterized 
by the generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of brief interruption in consciousness 
or conscious control associated with staring or rhythmic blinking 
of the eyes or nodding of the head, or sudden jerking movements 
of the arms, trunk, or head or sudden loss of postural control.  
See NOTE (1) and (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.

The rating criteria for minor seizures focus on the frequency of 
such seizures, or periods of unconsciousness in this case.  Under 
the Code, a minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, or 
head (myoclonic type) or sudden loss of postural control 
(akinetic type).  Id. at Note (2).  A 10 percent rating is 
assigned when a person has a confirmed diagnosis of epilepsy with 
a history of seizures; a 20 percent rating is assigned for at 
least one major seizure in the last 2 years or at least two minor 
seizures in the last 6 month; 40 percent rating is assigned when 
a person averages at least 5 to 8 minor seizures weekly; a 60 
percent rating is assigned when a person averages at 9 to 10 
minor seizures weekly; and an 80 percent rating is assigned when 
a person averages more than 10 minor seizures weekly.  A 100 
percent rating is warranted when there is an average of one major 
seizure per month over the last year.  Id.

When service connection was granted for narcolepsy, the RO 
assigned a 30 percent rating analogously under the rating 
criteria for sleep apnea under Diagnostic Code 6847.  In the 
rating decisions presently on appeal, the RO has continued this 
rating under this Diagnostic Code.  However, there is a specific 
Diagnostic Code for narcolepsy in the Schedule, and the Schedule 
directs that this disability should be rated under the criteria 
for petit mal seizures.  Therefore, that is the criteria that the 
Board has considered because the Board concludes that narcolepsy 
should not be rated analogously under the criteria for sleep 
apnea when VA regulations specifically provide that the disorder 
be rated under the criteria for petit mal seizures.  Moreover, 
the Board notes that narcolepsy is specifically listed in the 
Schedule, and analogous ratings are permissible "when an 
unlisted condition is encountered".  38 C.F.R. § 4.20 (emphasis 
added); see Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(Board should provide an explanation for a diagnostic code used 
for a disorder that must be rated analogously to another 
disorder).   

In applying the rating criteria under Diagnostic Code 8911, the 
Board also notes that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed to 
service-connected condition.  Mittleider v. West, 11 Vet. App. 
181 (1998).  In considering the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is entitled to a disability rating of 100 percent for 
service-connected narcolepsy.  
The private treatment records and VA treatment records show that 
the Veteran has been consistently treated for narcolepsy with 
cataplexy.  In the private treatment records dated in 2008, it 
was noted that the Veteran was falling asleep three to four times 
per day.  In the June 2005 VA treatment record, it was noted that 
it was difficult for the Veteran to stay awake for extended 
periods of time.  In a January 2007 VA treatment record, it was 
noted that the Veteran took two to three naps per day, but still 
fell asleep.  In a July 2007 VA treatment record, it was noted 
that the Veteran's cataplexy was worse and that he had two 
attacks of generalized weakness.  

The Veteran was afforded a VA examination in July 2006.  The 
Veteran stated that he currently took medications to control the 
symptoms of narcolepsy.  He explained that he took three to four 
naps a day.  He stated that he had seizures in the day- up to 
three or four.  He lost vision for a few minutes each time he has 
fallen asleep.  It was noted that the Veteran had to be careful 
with driving and almost gets to the point where he cannot drive.  
He also had to change jobs because he was frequently falling 
asleep.  He had to get a less stressful job that he could handle 
if he fell asleep.  

The Veteran was afforded a VA examination in July 2009.  The 
Veteran stated that he had more than 10 narcolepsy episodes per 
week.  The Veteran stated that he had episodes of cataplexy 
approximately once per month.  He stated that when he was angry, 
tickled, scared, he could feel some motor weakness like his jaw 
gets slack and eyes flutter and feels weak like he could fall.  
He reported that he has a complete collapse about once per month.   
The examiner noted that any meal precipitated narcolepsy as well 
as idle activities such as riding as a passenger in a car or 
sitting at his desk at work.  Emotions such as anger, scared, and 
tickling precipitate the cataplexy or near cataplexy feeling.  It 
was noted that the Veteran had episodes of narcolepsy 
approximately three to four times per day especially after eating 
or typing at work.  The examiner noted that the Veteran appeared 
to be asleep in the waiting room when the examiner went to call 
him and aroused fairly easily.  

In a May 2008 statement, the Veteran's private physician, Dr. R-
I, explained that he treated the Veteran since May 2007 and the 
diagnosis was narcolepsy to include cataplexy.  It was noted that 
the Veteran complained of experiencing several uncontrollable 
sleep episodes a day as well as persistent hypersomnolence.  Dr. 
R-I opined that it was more likely than not that the Veteran 
suffered from more than 10 episodes per week.  

In a statement from the Veteran's wife, she explained that she 
was a board certified occupational therapist and noted that she 
had seen her husband fall asleep on many occasions.  In regards 
to his cataplexy, she saw him lose total muscle control and hit 
the ground hard on several occasions.  His cataplexy attacks were 
in severity from slight loss of muscle control to total loss.  
His cataplexy attacks were abrupt and come on without any 
warning.  She stated that based on her personal observation and 
clinical treating, she opined that her husband suffered from more 
than 10 narcoleptic episodes per week and 1 to 2 cataleptic 
episodes per month.  

In numerous lay statements from the Veteran's co-workers and 
friends, it was noted that the Veteran was observed falling 
asleep at work and in other situations.  In a statement from 
J.B., a co-worker, it was explained that the Veteran called on 
his way to work, to report that he would be late because of his 
sleep disorder.  In addition, the Veteran informed J.B. that he 
had to pull over on the roadside due to his sleeping condition.  
D.O., a co-worker, explained that she worked with the Veteran for 
the past 18 months and witnessed the Veteran falling asleep many 
times during the day.  In a March 2009 statement, D.H. explained 
that she observed the Veteran asleep at his desk on more than one 
occasion.  She stated that she observed the Veteran asleep or 
falling asleep during training sessions.  She explained that the 
Veteran was able to compensate for the short periods of "nap" 
and still performed his duties efficiently, but it was a constant 
struggle for him to keep alert and focused.  In an August 2009 
statement, the Veteran's co-worker, B.G., a registered nurse, 
stated that he observed the Veteran in a deep sleep on more than 
one occasion.  He stated that he had observed the Veteran 
sleeping upright in his chair and that the Veteran missed work 
and has been late to work because of issues with his disability.  
In another statement, R.C.H. stated that he attended a training 
class with the Veteran and three to four times during each 8 hour 
training session, the Veteran would appear to lose consciousness 
and drift off.  D.C.N. submitted a statement and explained that 
he attended a three week training class with the Veteran and 
witnessed the Veteran being excessively sleepy during the 
training and had difficulties staying awake multiple times during 
the training.  In a statement from R.N., he explained that he 
worked with the Veteran for about two years and saw the Veteran 
fall asleep many times at work.  He stated that on a few 
occasions when they went to lunch, the Veteran would start 
falling asleep when sleeping and talking.  He stated that he 
observed the Veteran fighting sleep, fall asleep, black out and 
lose consciousness.  In a statement from M.N., she explained that 
she observed the Veteran sleeping at his desk on almost a daily 
basis.  She explained that although he takes naps at his desk 
daily, she still saw him falling asleep doing his work.  She 
stated that she saw him falling asleep at least once or twice per 
day.  In a statement from R.G., he explained that he witnessed 
the Veteran falling asleep at his desk and witnessed him falling 
asleep or staring down at his papers during team meetings, 
trainings, and even at lunch, where he was usually taking naps in 
the break room.  

The Veteran's sworn testimony at the October 2010 hearing before 
the Board was consistent with his written statements and the 
other lay statements of record.  In addition, in a physician's 
questionnaire, the Veteran's private physician, R-I, noted that 
the Veteran had narcolepsy episodes more than 10 times per week.  
It was also noted that the Veteran continued to complain of 
cataplexy periods.  

In light of the above, the Board finds that the Veteran is 
entitled to a disability rating of 100 percent for service-
connected narcolepsy.  In making this determination, the Board 
acknowledges that the Veteran is only entitled to a disability 
rating of 80 percent based solely on his narcolepsy as narcolepsy 
is rated as petit mal epilepsy under Diagnostic Code 8911.  
Diagnostic Code 8911 provides for a 100 percent rating only in 
instances in which the seizure activity is characterized as major 
which contemplates tonic-clonic convlusions in addition to 
unconsciousness.  The medical evidence shows that the Veteran has 
been diagnosed with narcolepsy to include cataplexy.  As noted 
above, the Veteran has testified that he experiences at least one 
episode of cataplexy per month.  In addition, the most recent VA 
examiner noted that according to the Veteran, he suffered from at 
least one cataplexy episode per month.  The Veteran's wife has 
also submitted a statement explaining that she observed the 
Veteran during his periods of cataplexy and that he experienced 
at least two episodes per month.  Narcolepsy and cataplexy are 
separate disorders.  Narcolepsy is a condition characterized by 
brief periods of sleep, while cataplexy is a condition in which 
there are abrupt attacks of muscular weakness and hypotonia.  See 
James v. Brown, 7 Vet. App. 495, 496 (1995) (citing Dorland's 
Illustrated Medical Dictionary 282 (27th ed. 1988) for definition 
of cataplexy).  In the case of this Veteran, the Board finds that 
the combination of narcolepsy and cataplexy results in attacks 
that are comparable to major seizure activity, including loss of 
consciousness.  Under these circumstances, the frequency of the 
Veteran's attacks, amounting to at least one per month, warrants 
a 100 percent disability rating under the criteria in Diagnostic 
Code 8911.  In making this determination, the Board acknowledges 
that the medical evidence is limited with respect to the number 
of cataplexy episodes that the Veteran experiences per month.  
However, the Veteran has attested to the number of episodes he 
experiences as well as his wife.  

The Board notes that the Veteran and his wife are competent to 
describe the lay-observable symptomatology of the Veteran's 
narcolepsy and cataplexy.  See Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Moreover, 
as to frequency of epileptic seizures, the Rating Schedule 
specifically provides that "competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted."  38 C.F.R. § 4.121.

Concerning this, the Board notes that the Schedule also provides 
that "[w]hen there is doubt as to the true nature of the 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary."  The RO did not 
order neurological observation in a hospital, and the Board 
concludes that a remand is not necessary here to obtain such a 
study or to obtain another medical opinion to decide the claim as 
the evidence of record is sufficient for that purpose.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, resolving 
the benefit of the doubt in favor of the Veteran, the Board will 
grant the higher disability rating of 100 percent for service-
connected narcolepsy.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating of 100 percent for service-
connected narcolepsy is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  


REMAND

Reason for Remand:  To obtain a new VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The record reveals that the Veteran was afforded a VA examination 
with respect to his claim for service connection for a 
psychiatric disorder in November 2009.  The Veteran's 
representative has contended that the VA examination is 
inadequate.  In the examination report, the examiner noted that 
the Veteran was treated for stress and depression following 
service from 2008 to 2009.  In addition, the examiner stated that 
the service treatment records revealed a notation of questionable 
depression.  The examiner explained that the Veteran's self-
reported symptoms of depression appeared to be over-endorsed and, 
even so, were still in the moderate range on the BDI-II as 
reported in the tests section.  The examiner determined that the 
Veteran did not have a mental disorder present or diagnosed.  The 
examiner noted that it appeared that based upon the number of 
claims and nature of recent claims, it would be apparent to most 
people that the Veteran was trying to maximize compensation.  

In reviewing the report, the Board finds that the VA examiner's 
opinion is inadequate.  First, the examiner's conclusion that the 
Veteran did not have a current mental disorder is at odds with 
the results of "moderate depression" according to the Beck 
Depression Inventory (BDI-II) scale.  About this, the examiner 
stated that the score on this test "appears to represent 
overendorsement of symptoms based upon clinical observations and 
clinical experience."  The examiner further noted that the 
Veteran "appeared to be very knowledgeable about this instrument 
and scored it for this examiner, suggesting an unacceptable level 
of familiarity with it that may have led to over-endorsement in 
light of the nature of this evaluation."  As an example, the 
examiner noted that the Veteran reported "more" changes in 
sleeping pattern but that "upon inquiry this was not reported as 
a change in the 'past two weeks' as posited in the BDI-II 
instructions and emphasized by this examiner."  The examiner 
then noted that the Veteran acknowledged that his sleep problem 
had been ongoing.  It appears from this that the examiner found 
that the testing results were skewed or invalid.  However, the 
explanation given, including the example noted, was vague as to 
how the examiner reached this conclusion.  It would have been 
helpful if the examiner had provided more detail regarding the 
"clinical observations" upon which he stated he based his 
conclusion that the Veteran had overendorsed symptoms on the 
testing instrument.

Second, the Board concludes that the report is inadequate for 
rating purposes because the examiner's explanation for his 
conclusion that the Veteran was trying to "maximize 
compensation" was based "upon the number of claims and the 
nature of the recent claims" that the Veteran had filed.  The 
Board acknowledges that the DSM-IV recognizes malingering as an 
"additional condition that may be a focus of clinical 
attention" by an examiner whose task it is to determine whether 
a person has a mental disability.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 297 (1994).  However, the 
examiner must provide a more detailed explanation for his 
conclusion than what was provided in this report.  The Board 
cannot derive a finding of fact that a Veteran has no current 
mental disorder because he has filed a number of claims recently.  
Moreover, the examiner provided no further information about 
"the nature" of the claims that that Veteran has filed which 
led him to conclude that the Veteran was trying to "maximize 
compensation".  Without more specific information from the 
examiner regarding the "clinical observations" made during the 
examination or the "nature" of the claims the Veteran had filed 
which led the examiner to reach this conclusion, the Board finds 
that this rationale is inadequate as it is not based on the 
examiner's medical expertise about the nature of depression or 
its symptoms.  Therefore, there is an inadequate explanation 
regarding the apparent finding of malingering for secondary gain 
as opposed to a finding of a mental disorder.  Thus, the Board 
finds that a new VA examination must be conducted to determine 
the nature and etiology of any existing psychiatric disorder.  
See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 16 
Vet. App. 208, 213 (2002) (holding that VA has discretion to 
decide when additional development is necessary).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a psychiatric disorder.  The examination 
should be conducted by a person other than 
the November 2009 VA examiner.  A copy of the 
claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims file and the 
examination findings, including the service 
treatment records, private treatment records, 
VA treatment records, and prior VA 
examination reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a psychiatric disorder.

The examiner should state a medical opinion 
as to whether it is at least as likely as not 
(50 percent likelihood or higher) that any 
current psychiatric disorder is causally or 
etiologically related to the Veteran's 
service.  

If the examiner determines that the current 
disability is not related to the Veteran's 
active service, the examiner should express 
an opinion as to whether it is at least as 
likely as not that the psychiatric disorder 
is either causally related to or aggravated 
by the Veteran's service-connected 
narcolepsy.  In rendering the opinion please 
note that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  If 
aggravation is present, the examiner should 
indicate, to the extent that is possible, the 
approximate level of disability before the 
onset of the aggravation.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  After conducting any development deemed 
appropriate, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  The record should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


